COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
 DEER CREEK LAKE OWNERS’                                          No. 08-12-00040-CV
 CORPORATION,                                    §
                                                                    Appeal from the
                              Appellant,         §
                                                                   43rd District Court
 v.                                              §
                                                                of Parker County, Texas
                                                 §
 CHARLES J. HAIRSTON, JR.,                                         (TC# CV12-0033)
                                                 §
                              Appellee.

                                 MEMORANDUM OPINION

       Appellant, Deer Creek Lake Owners’ Corporation, has moved to dismiss its appeal against

Appellee, Charles J. Hairston, Jr. As permitted by the Rules of Appellate Procedure, this Court

may dismiss an appeal “[i]n accordance with a motion of appellant . . . unless [dismissing the

appeal] would prevent a party from seeking relief to which it would otherwise be entitled.”

TEX.R.APP.P. 42.1(a)(1). The motion to dismiss has been on file with this Court more than ten

days, and indicates it has been served upon Appellee, through his counsel of record. This Court

has received no response from Appellee agreeing to or opposing the dismissal of the appeal. No

opposing party is seeking relief from the Court at this time. Concluding that the requirements of

Rule 42.1(a)(1) have been met, we grant the motion and dismiss the appeal. Because there is no

agreement between the parties as to costs, we assess costs against Appellant. See TEX.R.APP.P.

42.1(d)(absent agreement of the parties, the court will tax costs against the appellant).



May 23, 2012
                                                      CHRISTOPHER ANTCLIFF, Justice
Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  2